DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Species II in the reply filed on 7/6/2022 is acknowledged.  Applicant argues claims 1-6 and claims 8-20 “are all of the generic and elected species claims”.  In response, the Examiner notes that claims 4,5,6, and 13 also recite an opening or openings, which is not generic to Species II.  Furthermore, claim 11 is dependent on non-elected claim 7 and is therefore withdrawn as well.
Therefore, claims 6,7,11,13-19 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang KR 101810554 B1.
	Yang discloses, regarding claim 1, a table for aligning the edges of stacked metal sheets or metal plates that is comprised of:
a planar surface (100);
a first wall (120) that is rigidly affixed to a first edge of the table and protrudes above the planar surface;
a second wall (120) that is rigidly affixed to a second edge of the table and protrudes above the planar surface; 
wherein the second wall is orthogonal to the first wall (see at least fig.1,4).
Regarding claim 12, a squaring table for use in aligning the edges of stacks of metal sheets or metal plates comprised of:
four edges (see at least fig.1,4);
a top planar surface (100);
a first raised wall (120) attached to one of the edges and protruding vertically upward above the top planar surface;
a second raised wall (120) attached to a second edge and protruding vertically upward above the top planar surface; 
wherein the first raised wall is orthogonal to the second raised wall (see at least fig.1,4).

5.	Claims 1,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101203620 B1.
	KR 101203620 B1 discloses, regarding claim 1, a table for aligning the edges of stacked metal sheets or metal plates that is comprised of:
a planar surface (3);
a first wall (4) that is rigidly affixed to a first edge of the table and protrudes above the planar surface;
a second wall (4) that is rigidly affixed to a second edge of the table and protrudes above the planar surface; 
wherein the second wall is orthogonal to the first wall (see at least fig.1,2,5).
Regarding claim 12, a squaring table for use in aligning the edges of stacks of metal sheets or metal plates comprised of:
four edges (see at least fig.1,5);
a top planar surface (3);
a first raised wall (4) attached to one of the edges and protruding vertically upward above the top planar surface;
a second raised wall (4) attached to a second edge and protruding vertically upward above the top planar surface; 
wherein the first raised wall is orthogonal to the second raised wall (see at least fig.1,5).

6.	Claims 1,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rood USP 4,319,743.
	Rood discloses, regarding claim 1, a table for aligning the edges of stacked metal sheets or metal plates that is comprised of:
a planar surface (24);
a first wall (26) that is rigidly affixed to a first edge of the table and protrudes above the planar surface;
a second wall (28) that is rigidly affixed to a second edge of the table and protrudes above the planar surface; 
wherein the second wall is orthogonal to the first wall (fig.1,2).
Regarding claim 12, a squaring table for use in aligning the edges of stacks of metal sheets or metal plates comprised of:
four edges (see at least fig.1);
a top planar surface (24);
a first raised wall (26) attached to one of the edges and protruding vertically upward above the top planar surface;
a second raised wall (28) attached to a second edge and protruding vertically upward above the top planar surface; 
wherein the first raised wall is orthogonal to the second raised wall (fig.1,2).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang KR 101810554 B1 (or KR 101203620 B1, or Rood USP 4,319,743) in view of Khovaylo USP 6,065,747.
	Yang (and KR 101203620 B1 and Rood) discloses substantially all the limitations of the claims (see ¶4-6), but does not expressly disclose the limitations of claim 10.
	Khovaylo teaches the use of a multiplicity of raised ribs that are affixed to the planar surface and protrude from the planar surface, but not to the extent of the walls.
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a multiplicity of raised ribs that are affixed to the planar surface and protrude from the planar surface, but not to the extent of the walls, as taught by Khovaylo, in the device of Yang (or KR 101203620 B1, or Rood USP 4,319,743), for the purpose of allowing users to more easily grasp a material from the planar surface (C1/L32-37). 

9.	Claims 2,3,8,20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang KR 101810554 B1 (or KR 101203620 B1, or Rood USP 4,319,743) in view of Korff USP 1,008,651.
	Yang (and KR 101203620 B1 and Rood) discloses substantially all the limitations of the claims (see ¶4-6), but does not expressly disclose the limitations of claim 2,3,8,20.
	Korff teaches [regarding claims 2,20] further comprising: 
a first pushing ram (4) slidably connected to a third edge of the table that is opposite the first edge of the table, wherein the first pushing ram can be selectively slid toward or away from the first wall (see figures 1-3), 
and [regarding claims 3,20] a second pushing ram (4) slidably connected to a fourth edge of the table that is opposite the second edge of the table, wherein the second pushing ram can be selectively slid toward or away from the second wall (see figures 1-3), 
and [regarding claim 8] a first actuation means connected to the first pushing ram wherein the first actuation means can be used to push the first pushing ram toward the first edge of the table or retract the first pushing ram away from the first edge (see at least fig.1, P1/L86-106).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a first pushing ram slidably connected to a third edge of the table that is opposite the first edge of the table, wherein the first pushing ram can be selectively slid toward or away from the first wall, a second pushing ram slidably connected to a fourth edge of the table that is opposite the second edge of the table, wherein the second pushing ram can be selectively slid toward or away from the second wall, and a first actuation means connected to the first pushing ram wherein the first actuation means can be used to push the first pushing ram toward the first edge of the table or retract the first pushing ram away from the first edge, as taught by Korff, in the device of Yang (or KR 101203620 B1, or Rood USP 4,319,743), for the purpose of arranging sheets accurately in a neat, vertical pile by way of precise and regular movement (P1/L12-17,23-27).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang KR 101810554 B1 (or KR 101203620 B1, or Rood USP 4,319,743) in view of Korff USP 1,008,651 further in view of Noh et al. USP 4,543,970.
	Yang (and KR 101203620 B1 and Rood) discloses substantially all the limitations of the claims (see ¶4-6), but does not expressly disclose the limitations of claim 9.
	Noh teaches the use of a first actuation means (166) connected to the first pushing ram (168) wherein the first actuation means can be used to push the first pushing ram toward the first edge of the table or retract the first pushing ram away from the first edge (fig.4);
a second actuation means (170) connected to the second pushing ram (172) wherein the second actuation means can be used to push the second pushing ram toward the second edge of the table or retract the second pushing ram away from the second edge (fig.4) (C10/L32-50).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a first actuation means connected to the first pushing ram wherein the first actuation means can be used to push the first pushing ram toward the first edge of the table or retract the first pushing ram away from the first edge; a second actuation means connected to the second pushing ram wherein the second actuation means can be used to push the second pushing ram toward the second edge of the table or retract the second pushing ram away from the second edge, as taught by Noh, in the device of Yang (or KR 101203620 B1, or Rood USP 4,319,743), for the purpose of aligning products that are not necessarily square, thus accommodating products of different shapes (C9/L10-11).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kanato (USP 4,589,654) discloses a table for aligning edges of products comprised of a planar surface, and a first (3) and second (4) wall that is rigidly affixed to a first and second end, respectively, of the table and protrudes above the planar surface, wherein the second wall is orthogonal to the first wall (see figures).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        7/14/2022